Advisory Action
Applicant’s after final amendment submitted under AFCP 2.0 on 10/11/2021 has been fully considered. Claims 1, 6, and 40-44 are amended. Claims 10-39, 47-49, 51, and 52 are cancelled. Claim 50 is withdrawn from examination. New claims 53-69 are added. The amendments are not entered for the reasons discussed below.
Response to Amendments and Arguments
Applicant has added 16 new claims without cancelling a corresponding number of finally rejected claims. The cancelled claims were the withdrawn claims and not rejected ones. As such the amendments are not entered.
The last lines amendments to claims 1 and 40 reciting “wherein the wall that has the first layer, the core layer, and the second layer surrounds and defines the earpiece channel” do not have support in the instant disclosure. They would have been rejected under 35 USC 112(a) as new matter. Therefore, the amendments are not entered.
It is also noted that the Examiner tried to reach the attorney on record for a discussion of the after final amendments. The call was not returned within the specified time period. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748